                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JAMES MALCOLM MCDONALD,

                          Plaintiff,
      v.                                          Case No. 18-cv-123-pp

DENISE GILANYI, et al.,

                        Defendants.
______________________________________________________________________________

      ORDER DENYING PLAINTIFF’S MOTION TO APPOINT COUNSEL
                                (DKT. NO. 46)
______________________________________________________________________________

      On September 6, 2018, the court denied the plaintiff’s second motion

asking it to recruit a lawyer to represent him on a volunteer basis. Dkt. No. 29.

The court found that the plaintiff had shown he’d made an effort to find a

lawyer on his own, but the court believed he was capable of exchanging

discovery with the defendants. Id. Since then, the plaintiff has tried to amend

his complaint several times. The court denied his first attempt in an order

dated January 11, 2019, finding that allowing him to amend the complaint

would be futile. Dkt. No. 35. The court’s order explained what was missing

from the complaint. Id. The plaintiff filed another motion to amend on January

17, 2019, dkt. no. 36, and another on March 15, 2019, dkt. no. 37. In an April

19, 2019 order, the court denied those motions—in part because the plaintiff

had filed a separate lawsuit, asserting the same claims he sought to bring by

amending the complaint in this case. Dkt. No. 44.

      After the court entered that order, the plaintiff filed another motion

asking the court to recruit a volunteer lawyer, incorporating his previous

motion to recruit counsel. Dkt. No. 46. In the most recent motion, the plaintiff


                                        1
states that he needs an attorney because he has no legal experience, which is

impeding him in obtaining his desired outcomes as the case progresses. Id. He

says that from his reading of the court’s April 19 order, he “failed in submitting

what he believed to be 2 successful motions.” Id.

      In exercising its discretion to recruit an attorney for a plaintiff in a civil

case who is unable to afford one, the court does not consider whether the

plaintiff can successfully obtain the outcome he wants in the case. The court

must decide only whether the plaintiff has the ability to competently present

his case. Pennewell v. Parish, 2019 WL 1975338 at *3 (7th Cir. 2019) (quoting

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)). The “question is not whether

the pro se litigant would be as effective as a lawyer, but rather whether the

difficulty of the case, factually, legally, and practically, exceeds the litigant’s

capacity as a lay person to coherently litigate the case.” Id. The court must

consider whether the plaintiff can gather evidence, prepare court filings,

respond to court filings, respond to motions and navigate discovery. Id.

      The court finds that the plaintiff can litigate his case and respond to

dispositive motions. He understood the reasoning in the court’s orders denying

his motions to amend the complaint. He presented the claims he says he wants

to present in a separate lawsuit. He has been clearly and effectively

communicating with the court. He has been able to conduct discovery; he got

the necessary information to substitute the appropriate names for the John

Doe plaintiffs.

      The court will deny without prejudice the plaintiff’s motion to recruit a

lawyer. If circumstances change, or the plaintiff encounters obstacles that he

cannot handle on his own, he may renew the motion.




                                           2
      The plaintiff has sued four defendants. Three of them—defendants

Gilanyi, Keeku and Swenson—have answered the complaint. Defendant

Dorrani, who was added to the case on April 19, 2019, has not yet responded.

On July 26, 2018—before Dorrani and Swenson had been identified as

defendants—the court issued a scheduling order, setting deadlines for

conducting discovery and filing dispositive motions. Dkt. No. 26. On January

11, 2019, the court modified that order, setting a new discovery deadline for

May 13, 2019 and a dispositive motion deadline of June 14, 2019. Dkt. No. 35.

The plaintiff’s motion asked the court to extend the dispositive motions

deadline. Dkt. No. 46 at 3. The court will grant that request.

      The court DENIES without prejudice the plaintiff’s motion to appoint

counsel. Dkt. No. 46.

      The court GRANTS the plaintiff’s request to extend the dispositive motion

deadline. The court ORDERS that a party wishing to file a dispositive motion

must file it in time for the court to receive it by the end of the day on July 15,

2019. A party opposing a dispositive motion must file a response within thirty

days of service of the motion.

      Dated in Milwaukee, Wisconsin, this 30th day of May, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         3
